Citation Nr: 1802069	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-06 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a hysterectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1990 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran submitted a Notice of Disagreement in April 2011 as to other issues on appeal.  Those issues were: whether clear and unmistakable error existed in including "claimed as pelvic pain with bladder and urinary tract infections and uterine fibroid" with the evaluation of service-connected irritable bowel syndrome with GERD; and, entitlement to special monthly compensation based on loss of use of a creative organ.  The Veteran indicated in her March 2012 substantive appeal that she was only appealing the issue of service connection for a hysterectomy (indicated as "partial").  Thus, the Veteran did not perfect the issues as to the uterine fibroid and special monthly compensation and they are no longer on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2017).  Specifically, a new VA medical opinion is required.  Although a June 2010 medical examination was conducted, the examiner's rationale is based on the inaccurate premise that the Veteran's uterine fibroid is service-connected.  No other rationale, either for or against the claim was provided.  Accordingly, the opinion is inadequate.  

The Veteran had numerous complaints of pelvic pain in service, along with complaints of abdominal and back pain.  The Veteran was also pregnant in service.  Post-service medical evidence shows that the Veteran's 2007 hysterectomy was the result of a uterine fibroid.  On remand, the examiner should opine as to whether the uterine fibroid had its onset in service.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant private treatment records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.

2.  Once additional records are obtained to the extent possible, direct the Veteran's claim file to a qualified clinician to obtain the following medical opinions:

a. whether it is at least as likely as not that the Veteran's 2007 hysterectomy is related to service, including the Veteran's multiple gynecological symptoms manifested in service; and

b. whether it is at least as likely as not that the Veteran's uterine fibroid manifested in service.

The clinician must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

3.  Readjudicate the claim, and if any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




